Citation Nr: 0818619	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  03-21 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic obstructive pulmonary disease (COPD) with history of 
asthma.

2.  Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder.  

3.  Entitlement to an evaluation in excess of 10 percent for 
left ulnar nerve entrapment.

4.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

6.  Entitlement to service connection for arthritis.



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1980 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The May 2002 rating 
decision denied the veteran's application to reopen a claim 
for service connection for arthritis, and in March 2006, the 
Board reopened the claim and remanded this issue for further 
evidentiary development.  The September 2005 rating decision 
denied claims for increased ratings for COPD with history of 
asthma, major depressive disorder, left ulnar nerve 
entrapment, GERD, and TDIU.

The issue of entitlement to a rating in excess of 10 percent 
for left ulnar nerve entrapment is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While the veteran's COPD with history of asthma was 
demonstrated by post-bronchodilator values of Forced 
Expiratory Volume in one second (FEV-1) of 63.8 percent of 
predicted and FEV-1/Forced Vital Capacity (FVC) of 67 percent 
of predicted in September 2003, Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) at that time was 43.7 percent of predicted and in July 
2004, DLCO was indicated as 45 percent of predicted.  

2.  Major depressive disorder is manifested by symptoms that 
more nearly approximate occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  The veteran's GERD is manifested by some recurrent 
symptoms of epigastric distress that are not productive of 
considerable or severe impairment of health.  

4.  The veteran has service-connected disability of such a 
nature and severity that he is currently prevented from 
engaging in all forms of substantially gainful employment 
consistent with his education and occupational experience.  

5.  No current arthritic joint has been related to active 
service or a period of one year following active service.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent, but not greater, rating 
for COPD with history of asthma have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6604 
(2007).

2.  The criteria for a rating in excess of 30 percent for 
major depressive disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2007).

3.  The criteria for a rating in excess of 10 percent for 
GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).

4.  The veteran is unemployable by reason of service-
connected disability.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.340, 4.16 (2007).  

5.  Arthritis was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran with 
respect to the claim for service connection for arthritis in 
December 2001, and with respect to the remaining claims in 
July 2005, prior to the respective RO decisions that are the 
subject of this appeal.  The letters inform him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  The record further reflects that the 
veteran was provided with an additional VCAA notice letter in 
September 2006, which included notice of the bases for 
assigning increased ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice as to the 
veteran's claims for increased rating and to TDIU.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.  Obviously, to the extent the Board 
has granted a 60 percent rating for COPD with history of 
asthma and TDIU, any failure to notify or assist under the 
VCAA cannot be considered prejudicial to the veteran with 
respect to these claims.

In addition, the veteran was provided with correspondence 
regarding what was needed to support his claims for increased 
ratings.  Specifically, the July 2005 VCAA notice letter 
advised the veteran that his statements and medical and 
employment records could be used to substantiate his claims, 
and the veteran can reasonably be expected to have understood 
the applicable diagnostic codes provided in the January 2007 
statement of the case.  In addition, since February 2005, the 
veteran has been represented by an attorney who has no doubt 
also advised the veteran with respect to the rating criteria 
applicable to his claims and the type of evidence needed to 
substantiate them.  

Based on the above, the veteran is expected to have 
understood what was needed to support his claims, including 
the impact of his disabilities on his daily life and on his 
ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence, and the statements of his 
representative.  Specifically, at the time of VA examinations 
in July 2005, the veteran related that he was having 
employment difficulties because of his major depressive 
disorder, and that his service-connected respiratory disorder 
left him with almost constant dyspnea and the inability to 
walk more than a city block without having to stop and rest.  
In addition, correspondence from the veteran's attorney in 
and after May 2005 has further demonstrated his repeated 
emphasis on the veteran's vocational rehabilitation records, 
and how findings in those records demonstrate how the 
veteran's service-connected disabilities have impacted his 
daily activities and opportunities for gainful employment, 
thus indicating his own familiarity with the criteria 
applicable to the veteran's claims and the evidence needed to 
substantiate them.  

In summary, the Board submits that the above statements and 
evidence demonstrate the veteran's knowledge of the need to 
be worse to support his increased rating claims, with 
particular emphasis on an adverse impact on his daily life 
and employment, and that the notice deficiencies in this 
matter do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted, and no further development is required regarding 
the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA and private outpatient treatment 
records.  The veteran was also afforded multiple VA 
examinations to support his claims, and neither the veteran 
nor his representative has argued that the most recent VA 
examinations are inadequate for rating purposes or that the 
veteran's condition has worsened since these examinations.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  COPD with History of Asthma

Background

Service connection was established for this disability by a 
rating action, dated in June 1991, at which time a 10 percent 
rating was assigned.  This rating was increased in August 
1993 to 30 percent and later to 60 percent in June 2001, 
effective from April 2001.  A March 2004 rating action then 
reduced the rating for this disability back to 30 percent, 
and the veteran filed the subject application for an increase 
of the rating in May 2005.  

VA pulmonary evaluation in August 2003 indicated post-
bronchodilator FEV-1 at 46.1 percent of predicted and an FEV-
1/FVC at 68 percent of predicted.  It is also noted a DLCO 
(SB) at 41.3 of predicted.  However, it was noted that this 
evaluation was considered of poor quality.

VA pulmonary function evaluation in September 2003 indicated 
post-bronchodilator FEV-1 at 63.8 percent of predicted and a 
FEV-1/FVC at 67 percent of predicted.  DLCO (SB) was noted to 
be 43.7 percent of predicted.  The results of this 
examination were found to reveal acceptable quality 
spirometry and lung volumes but uninterpretable diffusing 
capacity.  The examiner further commented that diffusing 
capacity was likely decreased, but that incomplete 
inspiration and too long breath-hold precluded an accurate 
assessment.  

March 2004 VA respiratory diseases examination revealed that 
complaints included dyspnea and daily asthma attacks.  The 
veteran reported routine use of albuterol inhaler two to 
three times a day and flunisolide inhaler once a day.  He 
further reported taking antibiotics almost continuously.  The 
diagnosis was COPD with history of asthma.

At the veteran's personal hearing in July 2004, the veteran 
testified that his previous pulmonary evaluations were poorly 
administered and that his respiratory problems were worse 
than currently rated.

VA pulmonary function evaluation in July 2004 indicated post-
bronchodilator FEV-1 at 65.2 percent of predicted and FEV-
1/FVC at 79 percent of predicted.  DLCO (SB) was noted to be 
41.2 percent of predicted.  The results of the examination 
were found to reveal acceptable quality spirometry, but loop 
contour consistent with submaximal effort and negative post-
bronchodilator response consistent with submaximal effort.  
There were also found to be acceptable lung volumes, but poor 
diffusing capacity.  Significant improvement was found to 
have occurred since September 2003.  Additional moderate 
restriction was noted, however, previously believed to be 
pseudo restriction from obstruction.  Diffusing capacity was 
noted to be underestimated by incomplete inspiration but 
considered likely moderately decreased.  The impression was 
moderate obstruction with concomitant moderately decreased 
diffusing capacity and deranged oxygenation, consistent with 
past smoking history.  Additional moderate restriction was 
considered a possible pseudo restriction.

A VA outpatient record from February 2005 reflects that the 
veteran still had mild dyspnea but was responding to 
inhalers.  In June 2005, the veteran was suffering from 
symptoms consistent with chronic bronchitis with a three day 
history of green to dark green/black sputum production.  The 
assessment was possible chronic bronchitis, now with acute 
exacerbation.  

VA respiratory diseases examination in July 2005 revealed 
that the veteran reported mild dyspnea at all times.  
Exertion also aggravated the problem.  He currently had a 
cough producing one-fourth cup of greenish or black sputa per 
day.  He also reported wheezing on a daily basis and that he 
experienced 4 to 5 episodes of bronchitis during the year 
requiring visits to a physician for antibiotics.  The veteran 
stated that he had trouble with pulmonary function tests as a 
result of coughing during the procedure.  His previous study 
was noted to show moderate obstruction and restriction.  The 
diffusing capacity was likewise moderately reduced.  The 
veteran indicated that he had dyspnea at all times and could 
not walk more than a city block without having to stop and 
rest.  Physical examination at this time revealed that the 
lungs were clear to percussion and auscultation.  No wheezing 
was audible at this time.  The veteran did have a brassy 
cough.  The diagnosis included COPD (FEV1 68.5 percent, post-
bronchodilator challenge).

A VA outpatient record from December 2005 indicates that the 
veteran's problems including sputum production over the 
previous two days from a chronic cough.  The impression 
included acute exacerbation of chronic bronchitis.  

A VA treatment record from March 2006 reflects that the 
veteran complained of dyspnea for the previous 9 days.  
Examination of the lungs revealed that the veteran was unable 
to take a deep breath without coughing.  The impression was 
acute bronchitis.  The veteran continued to have similar 
symptoms 6 days later.  

Analysis

The veteran's COPD with history of asthma is currently rated 
as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2007), relating to bronchial asthma.  Under 
Diagnostic Code 6602, bronchial asthma manifested by FEV-1 of 
71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or bronchodilator therapy warrants 
a 10 percent disability rating; a 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, daily inhalational or bronchodilator 
therapy, or inhalational anti-inflammatory medication; a 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids; a 100 percent rating is 
warranted for FEV-1 of less than 40 percent predicted, FEV-
1/FVC of less than 40 percent, more than one attack per week 
with episodes of respiratory failure, or the requirement of 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2007).  Here, the veteran's 
FEV-1 and FEV-1/FVC demonstrated since August 2003 clearly do 
not provide for a rating higher than 30 percent under 
Diagnostic Code 6602.  The record also does not show monthly 
visits to a physician for required care of exacerbations, 
more than one attack of asthma per week with episodes of 
respiratory failure, or intermittent or more frequent courses 
of systemic corticosteroids for asthma.

However, based on the veteran's symptoms and diagnoses, the 
Board finds that it would be just as appropriate to rate this 
disability under Diagnostic Code 6600 for chronic bronchitis, 
or Diagnostic Code 6604 for COPD, each of which provides a 60 
percent rating when FEV-1 is between 40 and 55 of what was 
predicted; where FEV-1/FVC is between 40 and 55 percent of 
what was predicted; where DLCO (SB) is between 40 and 55 
percent of what was predicted; or where the maximum oxygen 
consumption is between 15 to 20 ml/kg/min (with a cardio-
respiratory limit).  A 100 percent rating is assigned when 
FEV-1 is less than 40 of what was predicted; where FEV-1/FVC 
is less than 40 percent of what was predicted; where DLCO 
(SB) is less than 40 percent of what was predicted; where the 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); where 
there is cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), or episode(s) of acute 
respiratory failure; or where the veteran requires outpatient 
oxygen therapy.  

While the Board agrees that the veteran's FEV-1 and FEV-1/FVC 
since August 2003 also does not correspond to a rating in 
excess of 30 percent for the veteran's COPD with history of 
asthma, with post-bronchodilator values of FEV-1 of 63.8 
percent of predicted and FEV1/FVC of 67 percent of predicted 
in September 2003 and even better results in July 2004, DLCO 
(SB) in September 2003 was 43.7 percent of predicted and in 
July 2004, DLCO was indicated as 45 percent of predicted.  
The Board is also impressed by the fact that while diffusion 
capacity testing was noted to be of questionable accuracy, it 
was apparently found to be reliable enough for the examiners 
to conclude in July 2004 and July 2005 that the veteran's 
diffusion capacity was moderately reduced.  In addition, the 
record reflects that during the time period relevant to the 
veteran's claim, the veteran has undergone periodic treatment 
for dyspnea and acute bronchitis.  Accordingly, giving the 
veteran the benefit of the doubt, the Board finds that the 
DLCO obtained in July 2004 is sufficiently reliable to 
entitle the veteran to a 60 percent rating for his COPD with 
history of asthma.  

At no time does the record reflect FEV-1, FEV-1/FVC, or DLCO 
values of less than 40 percent of predicted, or the type of 
cardiac or respiratory limitations consistent with the 
highest rating under Diagnostic Codes 6600 or 6604.  Thus, an 
even higher rating for the veteran's COPD with history of 
asthma is not indicated. 

III.  Major Depressive Disorder

Background

Service connection for major depressive disorder was granted 
by a January 2005 rating decision, at which time a 30 percent 
rating was assigned, effective from November 2002.  
Thereafter, the veteran filed a claim for an increased rating 
for this disability in May 2005.  

VA outpatient records from September 2004 reflect that the 
veteran was casually dressed and groomed, affect was blunted, 
and mood was depressed.  He reported that he continued to 
have significant psychosocial problems.  He reported having 
to return his son to the mother's care due to financial 
problems.  The veteran admitted to occasional thoughts about 
how he might kill himself, but denied any strong urges to 
harm himself or others over the past few months.  He 
expressed feelings of being tired, had problems with sleep, 
experienced a lack of energy, and felt hopeless and helpless.  
He avoided any social interaction.  The impression was 
dysthymia and the veteran was assigned a global assessment of 
functioning (GAF) scale score of 50.  

VA examination in July 2005 revealed that the veteran 
reported depressed mood, loss of interest in previously 
enjoyable activities, fatigue, insomnia, low-self esteem, 
hopelessness, and helplessness.  He denied current 
suicidal/homicidal ideation or plan.  The veteran had not had 
any treatment for his major depressive disorder since 
September 2004.  The veteran indicated that he was able to 
perform the basic activities of daily life but "spent most 
of his time watching the grass grow and reading the Bible."  
He denied spending time with family or friends.  He reported 
that his girlfriend left him two years earlier and took 
everything.  He was not dating anyone at this time.  Mental 
status examination revealed that the veteran was casually 
dressed and well-groomed.  Affect was irritable and the 
veteran denied suicidal/homicidal ideation or plan.  Memory 
was grossly intact for recent and remote events, and insight 
was limited.  The Axis I diagnosis was dysthymic disorder, 
and the veteran was assigned a GAF of 55.  The examiner 
commented that it was difficult to ascertain a true level of 
functioning given the veteran's lack of compliance with 
treatment.  The GAF score of 55 was noted to reflect moderate 
impairment in the veteran's social functioning.  Since the 
veteran had not worked since his discharge from the Navy in 
1990, the examiner did not find any specific industrial 
impact.  The examiner did find that the overall quality of 
the veteran's life appeared to be compromised at this time 
secondary to an untreated depression.  The veteran denied any 
meaningful interpersonal relationships and stated he was 
socially isolated.  While the examiner believed that it was 
not possible to determine if the veteran would be able to 
obtain or maintain gainful employment, she noted that mental 
status findings did not demonstrate any limitations that 
would preclude employment.  There was no observable 
impairment in thought processes or communication.

VA outpatient treatment records from February 2006 reflect 
that the veteran was casually dressed and groomed.  Affect 
was blunted and mood was depressed.  The impression was 
dysthymia.  In March 2006, affect was again blunted and mood 
depressed.  It was noted that the veteran was having 
difficult adhering to his medical regimen.  In April 2006, 
the veteran reported continuing problems, noting that he 
spent most of the day and night at home, and had few 
activities and minimal social support.  In May 2006, the 
veteran was noted to be essentially unchanged since his last 
visit.  He was assigned a GAF of 51.  In September 2006, the 
veteran indicated that he continued to sleep on his recliner 
and had few minimal social contacts and support.  The veteran 
was again assigned a GAF of 51.  

Analysis

The veteran's service-connected major depressive disorder has 
been evaluated as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9434, under the "new" criteria for 
neuropsychiatric disabilities which took effect on November 
7, 1996.  As the subject claim for service connection for 
PTSD was filed in May 2005, the evaluation of the veteran's 
major depressive disorder will be based on consideration of 
only the "new" criteria.  

The "new" rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9434, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9434, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9434, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9434, effective November 
7, 1996.

The July 2005 VA examiner assigned a GAF scale score of 55 
for the veteran's major depressive disorder, and it is clear 
from the results of this examination and outpatient records 
from and after September 2004, that the veteran consistently 
suffers from depression, detachment from others, restricted 
range of affect, and sleep impairment, which the Board finds 
consistent with the veteran current evaluation of 30 percent.  
In addition, he suffers from loss of interest in previously 
enjoyable activities, a low-self esteem, fatigue, 
hopelessness, and helplessness.  

However, in evaluating whether the veteran's major depressive 
disorder symptoms meet the criteria for the next higher 
rating of 50 percent, although the veteran's disability is 
consistently manifested by the symptoms noted above, the 
Board does not find that the veteran's symptoms are 
consistent with the type of impaired thinking, judgment, and 
motivation required for a 50 percent evaluation, and clearly, 
the evidence does not demonstrate deficiencies in most areas 
or total social and industrial impairment for even higher 
ratings under the applicable rating criteria.  Although the 
veteran has noted increased detachment from others and 
continued depression, the veteran has demonstrated few, if 
any, of the remaining criteria necessary for a 70 percent 
evaluation.

For a 100 percent rating, the "new" criteria specifically 
require a showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.

Therefore, the Board finds that a preponderance of the 
evidence is against a rating in excess of 30 percent for the 
veteran's major depressive disorder.

IV.  GERD

Background

Service connection for GERD was granted by a June 1991 rating 
decision, at which time a 10 percent rating was assigned for 
periodic mild symptoms by analogy under Diagnostic Code 7346, 
relating to hiatal hernia.  The 10 percent rating was later 
continued in rating decisions in August 1993, June 2001, and 
October 1993.  The veteran filed a claim for an increased 
rating for this disability in May of 2005.  

A VA outpatient record from February 2005 reflects that the 
veteran's past medical history included reflux.  It was noted 
that the veteran was now on omeprazole and was doing much 
better.  His weight was 207.6 pounds.

VA examination in July 2005 revealed that the veteran was 
taking omeprazole for his GERD on a daily basis and weighed 
216 pounds.  He stated that this had been helpful but did not 
completely prevent reflux.  He continued to note reflux 
several times per week.  He did not describe dyspepsia, had 
not had difficulty swallowing, and to his knowledge, he had 
not undergone an upper gastrointestinal (GI) endoscopy in the 
past.  He had been told he had a hiatal hernia.  The most 
recent upper GI study done at the VA in May 2001 reportedly 
showed a 1 centimeter diverticulum in the mid part of the 
esophagus and moderate gastroesophageal reflux.  No hiatal 
hernia was described on this particular study.  The diagnosis 
included GERD.

At the veteran's VA nose, sinus, larynx, and pharynx 
examination in July 2005, the veteran reported that his 
reflux had been rather severe over the previous year.  The 
examiner believed that the veteran's nose symptoms were 
probably made worse by his reflux problem.

A VA outpatient record from May 2006 reflects that the 
veteran's complaints included unidentified stomach ailments.  
In August 2006, the veteran weighed 206 pounds.

Analysis

The Board initially finds that it is in agreement that since 
there are no current findings to suggest stricture of the 
esophagus, the veteran's GERD is most appropriately rated 
under the criteria for hiatal hernia found in 38 C.F.R. § 
4.114, Diagnostic Code 7346 (2007).  Under Diagnostic Code 
7346, hiatal hernia is rated as 60 percent disabling when 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent evaluation is warranted when there are 
symptoms of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
assigned when there are two or more of the symptoms for the 
30 percent evaluation with less severity.

In this regard, while the veteran has complained of shoulder 
pain, and that he will experience reflux at the rate of 
several times per week, the RO has already assigned a 10 
percent rating.

Assuming that the veteran's disability is now additionally 
manifested by shoulder pain and periodic reflux (the 
treatment records reflect shoulder pain as related to 
arthritis in the AC joints), for the next higher rating of 30 
percent, there must be evidence of recurrent dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain that is productive of considerable 
impairment of health, and a preponderance of the evidence is 
against such a finding.  More specifically, other than 
periodic reflux and shoulder pain, other GI symptoms have not 
similarly been reported as recurrent.  In addition, the 
veteran's overall physical condition has not been 
considerably impaired.  The evidence instead reflects fairly 
consistent weight.  Consequently, the Board cannot conclude 
that the veteran's symptoms have more nearly approximated the 
criteria required for a 30 percent evaluation.

Clearly, the veteran's GERD has not been manifested by the 
type of GI symptoms indicative of the level of symptomatology 
required for a 60 percent rating under Diagnostic Code 7346.  
As a matter of fact, arguably only one of the criteria (pain) 
is demonstrated on the current record, and the Board finds 
that pain and other clinical findings do not combine to 
produce severe impairment of the veteran's health under 
Diagnostic Code 7346.

Accordingly, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's GERD.

V.  TDIU

Background

After his discharge from the service, the veteran was self-
employed in two separate businesses, the first a general 
repair shop from 1992 to 2000, and the second, a gun sales 
and repair shop, from 2000 to 2002.  In a Form 21-8940, dated 
in June 2003, the veteran indicated that his last full time 
employment had been with the military in 1990.  At the time 
of submission of this form, he indicated that he was a 
recently withdrawn full time student.  He additionally 
indicated that he had his General Educational Degree (GED) 
and one year of college, noting that he had been in a course 
of study at Holmes Community College pursuant to a VA 
vocational rehabilitation plan since the summer of 2002, but 
that he was dropped from the class because of VA medical 
appointments and low grade point average (GPA).  He further 
stated that he had a hard time getting to school on time and 
keeping pace with the rest of the students.  

The fact that the veteran was dropped from a bachelor's 
degree program in industrial engineering prior to its 
completion is documented in the veteran's vocational 
rehabilitation claims folder.  The file also contains a July 
2004 notice to the veteran advising him that effective July 
21, 2004, his vocational rehabilitation program was being 
discontinued.  The file also contains a notation from the 
veteran's VA counseling psychologist, who noted that the 
veteran's vocational interest in mechanical occupations was 
limited by the fact that he was very limited physically in 
terms of his asthma condition, arthritis, and his poor manual 
finger dexterity and motor coordination.  

He is currently service-connected for COPD with history of 
asthma, now rated as 60 percent by virtue of the instant 
Board decision, major depressive disorder, rated as 30 
percent disabling, GERD, rated as 10 percent disabling, left 
ulnar nerve entrapment, rated as 10 percent disabling, and 
sinusitis and vasomotor rhinitis, each rated as 
noncompensable.  

The question for consideration is whether the manifestations 
of the veteran's service-connected disabilities now preclude 
his employment.

VA treatment and examination records since May of 2005 
reflect that the veteran has reported various occupational 
difficulties related to his major depressive disorder and 
although a July 2005 VA mental disorder examiner was unable 
to provide an opinion on the impact of the veteran's major 
depressive disorder on his ability to find employment, she 
did assign a GAF of 55 that is reflective of at least a 
moderate level of impairment.  In addition, as was noted 
previously, the record reflect that the veteran's service-
connected respiratory disorder has recently been manifested 
by more chronic symptoms of dyspnea and recurrent bronchitis 
that the Board has found to be more consistent with a 60 
percent rating.  

The vocational rehabilitation file also contains a May 2006 
letter from the veteran's counseling psychologist which 
denied further rehabilitation services due to a finding that 
the veteran was infeasible for a return to work for the 
foreseeable future.  It was determined that the veteran was 
ineligible by virtue of an employment handicap caused by his 
service-connected asthma, major depression, hiatal hernia, 
and inflammation of the ulnar nerves.  The veteran was also 
found to have a serious employment handicap due to severe 
limitations caused by his conditions, his long history of 
unemployment, and his multiple conditions with the 
neuropsychiatric complications that make his return to 
employment extremely difficult.  The veteran's counseling 
psychologist went on to note that the veteran's physical 
limitations associated with the neck, arms, back, and wrists 
further contributed to the infeasibility of the veteran 
returning to gainful employment in the foreseeable future.

Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id. 

For purposes of 38 C.F.R. § 4.16(a), the veteran now has at 
least one disability rated at or above 40 percent and enough 
additional disability to bring the combined disability rating 
at or above 70 percent.  Therefore, the veteran is eligible 
for consideration for a total rating for individual 
unemployability under 38 C.F.R. § 4.16(a), and the remaining 
issue is whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

In reviewing the record, the Board first notes that the 
veteran has not worked on a full time basis since his 
discharge from the service, and on a self-employed basis, 
since 2002.  The record further reflects that the veteran 
made an effort to rehabilitate himself given his 
disabilities, but found it necessary to discontinue the 
program after completing only one year of a study.  Moreover, 
when he then requested the continuation of the program, his 
request was denied because it was determined that it was 
infeasible for him a return to work for the foreseeable 
future by virtue of an employment handicap caused by his 
asthma, major depression, hiatal hernia, and inflammation of 
the veteran's ulnar nerves, per a May 2006 report by a VA 
Vocational and Rehabilitation counselor/psychologist.  While 
the Board recognizes that the counseling psychologist went on 
to state that nonservice-connected disability also 
contributed to his finding of infeasibility, the initial 
opinions expressed by the psychologist did not refer to such 
disability.  Moreover, to the extent this opinion is found to 
be deficient because the counseling psychologist does not 
hold a medical or other license, the Board finds that this 
goes primarily to the weight of the opinion and that a VA 
counseling psychologist must certainly have at least some 
special training, eduction and/or experience in order to 
reach opinions regarding feasibility in the context of 
programs of vocational rehabilitation.  

The Board further notes that there is also no opinion of 
record that disputes the opinions of the veteran's counseling 
psychologist.  As was previously noted, the July 2005 VA 
mental disorders examiner did not provide an opinion as to 
whether the veteran's major depressive disorder and/or other 
service-connected disabilities rendered the veteran unable to 
secure or follow a substantially gainful occupation.  

Therefore, based on the above analysis, the Board will give 
the veteran the benefit of the doubt, and find that the May 
2006 opinion of the veteran's VA Vocational and 
Rehabilitation counseling psychologist and cited medical 
evidence relating to the veteran's service-connected 
disabilities support the conclusion that a total rating based 
on individual unemployability is warranted in this matter.

VI.  Arthritis

Service medical records from October 1980 reflect that the 
veteran was treated for bilateral foot strain due to flat 
feet.  

In January 1982, the veteran experienced swelling and 
tenderness to the left lateral ankle as a result of falling a 
distance of 5 feet after losing his footing.  X-rays did not 
reveal fracture and the assessment was ankle sprain.  There 
is no indication that the veteran returned for further 
treatment of this condition during service.  In September 
1982, the veteran sustained abrasions to the shin of the 
right leg as a result of slipping on a wet ladder.  In 
November 1982, the veteran sustained burns to the right arm 
and hand from a torch.  In November 1982, the veteran also 
sustained a strained left arm in another ladder-related 
accident.  November 1982 X-rays of the left elbow revealed 
normal findings.

October 1984 reenlistment examination of the spine and 
extremities revealed normal findings.  

In September 1985, the veteran was treated for a mild strain 
of the right ankle.  In December 1985, the veteran was 
treated for soft tissue injury to a tendon in the chest.  

In January 1988, the veteran sustained a cut to his left 
middle finger that required sutures.  

In November 1989, the veteran reported that after physical 
training the previous Thursday, he noticed that his left 
shoulder was tight and had continued to worsen.  He also 
noticed that his left knee had popping with running for the 
previous two weeks and ached after the run.  Examination 
revealed that the shoulder pain was actually located in the 
left chest, with tenderness at the costo-sternal junction.  
Examination of the left knee revealed tenderness laterally 
with no effusion or laxity.  There was also a patella click 
present but McMurray's was negative.  The assessment was 
costochondritis and left knee strain.  

In December 1989, the veteran reported that his knee was 
better and not bothering him.  He stated that his left 
shoulder was no better and now his right side was hurting.  
The diagnosis was bilateral costochondritis.  In April 1990, 
complaints included left shoulder pain after unloading a 
riding lawn mower out of a truck the previous night.  The 
veteran pointed to pain around the left clavicle and lateral 
lower ribs.  Examination of the shoulder revealed full range 
of motion without pain.  In May 1990, the veteran's 
complaints included left shoulder pain secondary to "see 8 
Dec 89."  

Dental records from May and September 1990 reflect that the 
veteran reported a history of arthritis and painful joints.  
The veteran also reported a history of swollen or painful 
joints and arthritis at the time of his separation 
examination in September 1990.  He more specifically 
complained of multiple arthralgias status post injury, 
chronic left ulnar nerve pain, and arthralgias in the hands, 
knees, and ankles.  Separation evaluation of the spine and 
extremities revealed normal findings.  

VA initial post-service orthopedic examination in March 1991 
revealed that the veteran reported getting his left arm hurt 
toward the end of 1989 and the early part of 1990 when he was 
in physical training, but that he did not recall a specific 
injury and had an inflammation of the collar bone.  Since 
discharge, his left shoulder troubled him the most, but both 
ankles and knees would pop and ache and be stiff in the 
morning.  This had reportedly gone on for several years.  He 
also reported that his hands were real bad and got stiff 
without use.  He was able to drive but the clutch troubled 
his ankle and the left shoulder would get sore after about an 
hour.  

Examination revealed that the knees would pop with a full 
squat.  On the table, the knees had a full range of motion 
with the left one having a coarse crepitus maybe associated 
with the patella when it was brought out in valgus and 
internal rotation but the circumferences of the thighs, 
calves, and knee matched.  There was also no sensory or motor 
pattern and no instability or effusion.  The left subtalar 
joint allowed only 10 degrees of internal rotation or varus 
of the foot compared with 20 on the left but the ankle was 
not remarkable or swollen otherwise.  There was also full 
range of motion of the back, neck, left shoulder, and hands.  
The impression was arthralgia, especially of the left 
shoulder but with full range of motion, audible settling of 
the joints as described which the examiner could not label 
with a diagnosis at this time.  

VA post-service X-rays of the shoulders, hands, elbows, 
knees, and ankles in March 1991 were interpreted to reveal 
normal findings.  

Private treatment records for the period of September 1999 to 
January 2000 reflect that the veteran underwent therapy 
during this time period for pain in the cervical spine, 
lumbar spine, and right arm.  In a discharge summary dated in 
January 2000, it was noted that the veteran sustained neck, 
back, right ankle, elbow, and knee pain as a result of being 
rear-ended while on his motor cycle at a stop light.  

In February 2002, the veteran filed an application to reopen 
his claim for service connection for arthritis, enclosing an 
article on the subject of osteoarthritis.  

VA treatment records from September 2002 reflect that the 
veteran's past medical history included degenerative joint 
disease (DJD).  In October 2002, the veteran complained of 
pain to the left side of the face and neck that moved down to 
the shoulder.  

VA treatment records for the period of January 2003 to August 
2005 reflect that in February 2004, the veteran received a 
head injury and fracture to his right hand as a result of an 
assault, although x-rays were normal.  The assessment 
included hand pain status post fracture.  In March 2003, the 
veteran's complaints included chronic pain.  In November 
2003, the veteran sustained a puncture wound to the right 
hand.  VA x-rays from July 2004 of the right hand were 
interpreted to reveal normal findings.  In August 2004, the 
veteran was evaluated for a "new" complaint.  It was 
reported that for a number of years, the veteran had 
experienced pain in the wrists, arms, knees, and neck, and 
that he had carpal tunnel syndrome (CTS), osteroarthritis, 
and myofascial syndrome, for which he took Tylenol on a daily 
basis.  In September 2004, he continued to complain of 
chronic joint pain.  In February 2005, the veteran complained 
that he still was having generalized chronic pain.  An August 
2005 VA x-ray of the lumbar spine revealed small anterior 
osteophytes off the L3, L4, and L5 vertebral bodies.

VA treatment records for the period of December 2005 to 
September 2006 reflect that in February 2006, x-rays of the 
left shoulder revealed moderate DJD of the left AC joint.  In 
June 2006, the veteran was evaluated for long-term problems 
with his shoulders, at this time worse on the left.  In 
August 2006, the veteran's active problems were noted to 
include DJD at multiple sites.  In October 2006, the veteran 
was evaluated for a chief complaint of chronic joint pain, 
especially involving the bilateral shoulders and knees.  The 
veteran stated that the pain started about 20 years ago and 
was getting worse.  The impression included chronic pain 
secondary to DJD.  In September 2006, the veteran was seen 
primarily for his bilateral shoulder pain.  Subacromial 
injection administered on the left shoulder several months 
earlier was noted to have given him excellent relief for 
about three days.  Symptoms then returned to the baseline.  

VA joints examination in November 2006 revealed that the 
veteran reported a history of joint pain in about November 
1982, involving the left hand, elbow, and left shoulder.  He 
claimed to have pain in these areas following a fall from a 
ladder.  He experienced left elbow, shoulder, and hand pain 
following the fall.  Currently, the veteran complained of 
pain in the ankles, knees, hands, shoulders, and neck.  The 
veteran reported having surgery only on the right knee in 
1993.  The veteran denied any dislocation of joints.  
Physical examination revealed some limitation of motion of 
the knees and shoulders.  X-rays of the shoulders revealed 
minimal hypertrophic spurring at the acromioclavicular (AC) 
joint, bilaterally.  Wrist x-rays revealed normal findings.  
Neurological examination indicated no sensation in the thumb, 
index finger, and long finger of both hands.  The diagnoses 
were traumatic arthritis of the AC joints of the shoulders 
with decreased range of motion, and bilateral CTS with severe 
neuropathy of the median nerve due to CTS bilaterally.  It 
was the examiner's opinion that the veteran was suffering 
from a severe case of CTS.  He further stated that it was not 
unusual for this diagnosis to be missed and the symptoms 
attributed to multiple joint arthritis.  The diagnoses 
further included patella tendinitis of the knees, and 
anterior cruciate ligament derangement or tear of the right 
knee.  Returning to the subject of the veteran's shoulder 
problems, the examiner speculated that he may have some 
tendonitis, however, the traumatic arthritis of the AC joints 
was due to the veteran's military service.  

In an addendum report, the November 2006 VA joints examiner 
noted that the veteran also complained of pain in both hands 
which radiated into his arms.  In this regard, the examiner 
examined the wrists and ankles.  X-rays of the wrists were 
normal as stated previously.  X-rays of the ankles revealed 
arthritic changes.  The diagnoses were CTS and traumatic 
arthritis of the ankles, with very slight instability of the 
right ankle, with decreased motion and mild ankylosis of the 
ankles indicating very mild arthritis of the ankles.  The 
examiner commented that the veteran did not have arthritis of 
the wrists or hands.  He did conclude that the veteran had 
bilateral traumatic arthritis of the ankles which was due to 
military service and that the veteran had traumatic arthritis 
of the AC joints which was due to his military service.  

In another addendum report, dated in January 2007, the 
November 2006 VA joint examiner notice his additional review 
of the veteran's claims file and the report from his November 
2006 examination.  Following his review of all of this 
information, it was the examiner's conclusion that the 
veteran's arthritis in his ankles was not due to any injury 
that occurred during military service.  The examiner noted 
that his military service records only indicated a very mild 
sprain of one of his ankles which was treated and allowed him 
to be off duty for about 24 hours.  This was in 1982, and he 
could see no way that this could be causing arthritis in both 
his ankles in 2006.  The examiner also noted that the veteran 
had mild x-ray evidence of AC arthritis in his shoulder and 
he could see no way that any injury that might have occurred 
during his active service would be causing this.  He also 
explained how costochondritis during service would not be the 
cause of his current shoulder problems.

VA treatment records from March 2007 reflect a chief 
complaint of chronic pain, usually involving the bilateral 
knees and shoulders.  The impression included chronic pain 
secondary to DJD.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
or during peacetime service on or after January 1, 1947, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board has carefully reviewed the evidence of record in 
this matter and would like to first point out that the record 
reflects multiple and recent diagnoses of DJD of the AC 
joints and ankles, and that the initial requirement of a 
current disability has therefore been met.  

However, as has been made clear to the veteran during the 
pendency of his claim, in order to establish service 
connection, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
service or a period of one year following service.  

In this regard, a review of the service medical records 
reflects that left and right ankle injury occurred in 1982 
and 1985, respectively, and was mild in nature without 
recurrent complaint or treatment thereafter; that there was 
no documented treatment of any right shoulder problem, and 
that while there was treatment of a left shoulder problem 
during service in November 1989 and again in May 1990, the 
location of the veteran's problem in November 1989 was 
actually found to be in the chest area and not the joint, and 
examination of left shoulder in April 1990 revealed full 
range of motion without pain; that there was no documented 
complaint or treatment to the right knee and only one 
incident of left knee strain in November 1989 that according 
to the veteran in December 1989 was no longer bothering him; 
and that there was no documented evidence of treatment for an 
orthopedic injury specifically to either the wrists or hands.  

In addition, while the veteran reported a history of swollen 
or painful joints and arthritis at the time of his separation 
examination in September 1990, and more specifically 
complained of multiple arthralgias status post injury and 
arthralgias in the hands, knees, and ankles, separation 
evaluation of the spine and extremities at that time revealed 
normal findings.

Moreover, while initial VA post-service examination revealed 
an impression of arthralgia, especially of the left shoulder, 
the examiner noted there was full range of motion and that he 
could not label the "audible settling of the joints" as 
described with a diagnosis.  VA post-service X-rays of the 
shoulders, hands, elbows, knees, and ankles in March 1991 
were also interpreted to reveal normal findings.  

The medical evidence is also lacking in relevant subsequent 
documented complaints until January 2000, at which time it 
was noted that the veteran sustained neck, back, right ankle, 
elbow, and knee pain as a result of being rear-ended while on 
his motor cycle at a stop light in September 1999.  In fact, 
in August 2004, the veteran was evaluated for a "new" 
complaint which reportedly involved long-standing pain in 
various joints such as the wrists, arms, knees, and neck, and 
the first relevant x-ray findings of arthritis are dated in 
February 2006 (left shoulder) and November 2006 (AC joints 
and ankles).  

The record also reflects the opinions of the November 2006 VA 
joints examiner who, after initially finding that arthritis 
of the ankles and AC joints was related to the veteran's 
military service, further examined the record, and found only 
very limited evidence of ankle injury and that left shoulder 
problems diagnosed as costochondritis could not be related to 
subsequently diagnosed arthritis of the shoulder.  

There is also no opinion that refutes the opinions of the 
November 2006 VA joints examiner, as expressed in his 
addendum report of January 2007.

Accordingly, in comparing the statements of the veteran 
asserting continuing arthritic joint pain of multiple joints 
since service, and the service medical records that at best 
document acute and transitory problems associated with the 
ankles, left shoulder, and left knee during service, none of 
which were shown to be symptomatic at the time of service 
separation, the lack of x-ray evidence of arthritis in any 
relevant joint until February 2006, the lack of 
contemporaneous medical evidence of continuity of either 
symptoms or treatment between March 1991 and September 1999, 
and the opinion of the November 2006 examiner that there is 
no relationship between current arthritis of the ankles and 
AC joints and service, the Board finds the latter to be far 
more probative, credible, and persuasive, and that the 
preponderance of the evidence is therefore against 
entitlement to service connection for arthritis as related to 
service or to a period of one year following service.  


ORDER

Entitlement to a 60 percent, but not greater, rating for COPD 
with history of asthma is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for major 
depressive disorder is denied.

Entitlement to a rating in excess of 10 percent for GERD is 
denied.

Entitlement to TDIU is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to service connection for arthritis is denied.


REMAND

Turning finally to the remaining issue of entitlement to a 
rating in excess of 10 percent for left ulnar nerve 
entrapment, the record reflects that since the most recent 
relevant VA examination of this disorder in July 2005, the 
results of a November 2006 private electromyogram (EMG)/nerve 
conduction velocity (NCV) has been associated with the record 
that reflects positive findings regarding the ulnar nerve 
that have not been interpreted by either a private or VA 
neurologist.  The Board therefore finds that this matter 
should be remanded so that the veteran can be reexamined in 
conjunction with a review of the November 2006 EMG/NCV, and 
so that the Board can better evaluate the current nature and 
severity of this service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain additional VA treatment records 
for the veteran, dated since April 
2007.

2.  Thereafter, schedule the veteran 
for a VA neurological examination.  The 
claims folders and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies, to include an 
electromyogram (EMG), should be 
performed.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected left ulnar nerve 
entrapment.  

The examiner should identify all 
nerve(s) affected by the veteran's 
service-connected disability.  The 
examiner should discuss the extent, if 
any, of paralysis of the nerves 
involved.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Finally, readjudicate the claim on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

 The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


